This memorandum opinion was not selected for publication in the New Mexico Reports. Please see
     Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions. Please
     also note that this electronic memorandum opinion may contain computer-generated errors or other
     deviations from the official paper version filed by the Court of Appeals and does not include the
     filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 MARK NEWTON,

 3          Plaintiff-Appellant,

 4 v.                                                                          NO. 31,824

 5 VINCENT MASTRONTONI,
 6 BETTY GARRISON, and
 7 WEBB GARRISON,

 8          Respondents-Appellees.

 9 APPEAL FROM THE DISTRICT COURT OF SANTA FE COUNTY
10 Barbara J. Vigil, District Judge

11 Will Ferguson & Associates
12 David M. Houliston
13 Albuquerque, NM

14 Collins & Collins, P.C.
15 Parrish Collins
16 Albuquerque, NM

17 for Appellant

18 Kalm Law Firm, P.C.
19 Megan M. Kalm
20 Albuquerque, NM

21 for Appellees
1                           MEMORANDUM OPINION

2 VIGIL, Judge.

3       Summary dismissal was proposed for the reasons stated in the notice of

4 proposed summary disposition. No memorandum opposing summary dismissal has

5 been filed and the time for doing so has expired.

6       DISMISSED.

7       IT IS SO ORDERED.



8                                              _______________________________
9                                              MICHAEL E. VIGIL, Judge


10 WE CONCUR:



11 _________________________________
12 JAMES J. WECHSLER, Judge



13 _________________________________
14 JONATHAN B. SUTIN, Judge




                                           2